

116 HR 7670 IH: Defend New Americans Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7670IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Carbajal (for himself, Mr. Espaillat, and Mrs. Torres of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent the establishment of a denaturalization section in the Department of Justice, and for other purposes.1.Short titleThis Act may be cited as the Defend New Americans Act.2.ProhibitionNo Federal funds may be used to implement, administer, or enforce the policy of the Department of Justice, issued February 26, 2020, to establish a denaturalization section in the Office of Immigration Litigation of the Civil Division of the Department of Justice or any successor policy.